DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusawake et al. (US 2009/0085422) in view of Nakamura et al. (JP 06-327199).
Regarding claim 1, Kusawake discloses a powder magnetic core comprising a compact including soft magnetic powder [0171] and an insulating-resin coating that covers a portion of a surface of the compact [0180].  Considering that the insulating-resin coating layer (10i, 20i, 100i) covers the outer periphery of the storage section, and not all periphery, of the core port [0181] (Fig. 2A, 7B), Kusawake discloses that claimed ratio of an area of the insulating-resin coating to a surface area of the compact is lower than 85%.  However, Kusawake fails to disclose the maximum depth of unevenness on a surface of the insulating-resin coating is smaller than or equal to 20 µm as presently claimed.
Nakamura discloses a motor rotor core comprising conductive wire wound around the core, which is an analogous art to Kusawake [0001], comprising an insulating coating having a surface roughness of 5-20 µm [0039].  The surface roughness of 5-20 µm overlaps the claimed range of having a surface of insulating-resin coating comprising a maximum depth of unevenness smaller than or equal to 20 µm.  Nakamura discloses that having a surface roughness for the insulating layer will lead to increasing the friction coefficient between the winding and metal portion of the core, thereby preventing slippage of the winding of the wire [0039].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusawake’s insulating-resin coating to have a surface roughness a maximum depth of unevenness on the surface of the insulating resin coating is smaller than 20 µm, as suggested by Nakamura, in order to prevent slippage of the wire from the core.  
Regarding claim 3, Kusawake discloses an insulating-resin coating as presently claimed, however, fails to explicitly disclose the thickness of the coating.
Nakamura discloses the thickness of the insulating coating having a thickness of 30-60 µm [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusawake’s insulating-resin coating to have a thickness of 30-60 µm, as suggested by Nakamura, in order to prevent short circuit [0031-0032].
Regarding claim 4, Kusawake in view of Nakamura discloses the dielectric breakdown voltage across the insulating-resin coating exceeds 600 V as presently claimed (Nakamura: [0040] [0054]).
Regarding claim 5, Kusawake discloses that the insulating-resin coating comprises a resin [0185], however, fails to disclose that the resin is epoxy based resin.  
Nakamura discloses an insulating-resin coating that is epoxy resin (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusawake’s insulating-insulating-resin coating to be of epoxy resin, since Nakamura discloses that this is known material for the insulating coating in the magnetic core art and provides corrosion resistance properties [0018].
Regarding claim 6, Kusawake discloses the filler as claimed [0187].
Regarding claim 7, Kusawake fails to disclose the thickness ratio relationship between flat face section and a corner section of a compact as presently claimed.
Nakamura discloses the thickness ratio as claimed ([0054], Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusawake’s compact to have the thickness ratio relationship as claimed between the flat face section and a corner section, since Nakamura discloses that the effective area of the winding can be increased [0064].
Regarding claim 8, Kusawake discloses that soft magnetic powder in the compact is additionally coated with phosphate [0178-0179], which thereby reads upon a compact includes a phosphate coating in a surface layer of the compact.  
Regarding claim 9, Kusawake discloses an electromagnetic part as claimed (All Figs).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kusawake et al. (US 2009/0085422) in view of Nakamura et al. (JP 06-327199) as applied to claim 1 above, and further in view of Fan et al. (JP 2016-127042) and Toyoda et al. (US 7,608,968).
Regarding claim 2, Kusawake discloses that the compact that is compressed comprises of magnetic soft powders, however, fails to disclose the relative density and the surface of the compact is smaller than or equal to 50 µm as presently claimed.
Fan discloses a motor core comprising a compact including soft magnetic powder, wherein the compact has a relative density of 94% [0046]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusawake’s compact to have a relative density of more than 95%, as suggested by Fan, in order to improve magnetic property of the compact [0046].
 Toyoda discloses a motor core comprising a compact including magnetic powders, wherein the surface of the compact has a surface roughness of less than 0.3 um (col. 8, line 59- col. 9, line 5), which thereby overlaps the claimed maximum depth of unevenness of the surface of the compact is smaller than 50 µm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusawake’s compact to have the claimed surface unevenness, since Toyoda discloses that this would enhance the junction between each plurality of the compacts of a motor core (col. 8, line 59- col. 9, line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785  

/Holly Rickman/Primary Examiner, Art Unit 1785